REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees of Lord Abbett Investment Trust: In planning and performing our audit of the financial statements of Lord Abbett Investment Trust (the "Trust"), including the Lord Abbett Balanced Strategy Fund, Lord Abbett Convertible Fund, Lord Abbett Core Fixed Income Fund, Lord Abbett Diversified Equity Strategy Fund, Lord Abbett Diversified Income Strategy Fund, Lord Abbett Floating Rate Fund, Lord Abbett Growth & Income Strategy Fund, Lord Abbett High Yield Fund, Lord Abbett Income Fund, Lord Abbett Short Duration Income Fund and Lord Abbett Total Return Fund, as of and for the year ended November 30, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Trust’s internal control over financial reporting, including control over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting.
